Exhibit 10(a)(i)
FY10 U.S. Employees — Non Pensionable — Time Based Vesting
Restricted Stock Unit Award and Agreement
[DATE]
Dear                                         :
H. J. Heinz Company is pleased to confirm that, effective as of
                    , you have been granted an award of Restricted Stock Units
(“RSUs”) in accordance with the terms and conditions of the Third Amended and
Restated H. J. Heinz Company Fiscal Year 2003 Stock Incentive Plan (the “Plan”).
This Award is also made under and governed by the terms and conditions of this
letter agreement (“Agreement”), which shall control in the event of a conflict
with the terms and conditions of the Plan. For purposes of this Agreement, the
“Company” shall refer to H. J. Heinz Company and its Subsidiaries. Unless
otherwise defined in this Agreement, all capitalized terms used in this
Agreement shall have the same meanings as the capitalized terms in the Plan,
which are hereby incorporated by reference into this Agreement.

1.   RSU Award. You have been awarded a total of
                                         RSUs.   2.   RSU Account. RSUs entitle
you to receive a corresponding number of shares of H. J. Heinz Company Common
Stock (“Common Stock”) in the future, subject to the conditions and restrictions
set forth in this Agreement, including, without limitation, the vesting
conditions set forth in Paragraph 3 below. Your RSUs will be credited to a
separate account established and maintained by the Company on your behalf or by
a third party engaged by the Company for the purpose of implementing,
administering and managing the Plan. Until the Distribution Date (as defined
herein), the value of your unvested RSUs is subject to change based on increases
or decreases in the market price of the Common Stock. Because the RSUs are not
actual shares of Common Stock, you cannot exercise voting rights on them until
the Distribution Date.   3.   Vesting. You will become vested in the RSUs
credited to your account according to the following schedule:
                                        .   4.   Termination of Employment. The
termination of your employment with the Company will have the following effect
on your RSUs:

  (a)   Retirement. If the termination of your employment with the Company is
the result of Retirement, any RSUs granted hereunder that remain unvested as of
your Date of Termination shall continue to vest in accordance with the vesting
schedule set forth in Paragraph 3 above, subject to the requirements of
Paragraph 5 below.     (b)   Disability or Involuntary Termination without
Cause. If the termination of your employment with the Company is the result of
Disability or

1



--------------------------------------------------------------------------------



 



      involuntary termination without Cause, any RSUs granted hereunder that
remain unvested as of your Date of Termination shall continue to vest in
accordance with the vesting schedule set forth in Paragraph 3 above, subject to
the requirements of Paragraph 5 of this Agreement, but in no event later than
the last business day of the month of the one year anniversary of your Date of
Termination.     (c)   Death. In the event that you should die while you are
continuing to perform services for the Company or following Retirement, any RSUs
that remain unvested as of the date of your death shall continue to vest in
accordance with the vesting schedule set forth in Paragraph 3 above, but in no
event later than the last business day of the month of the one year anniversary
of your Date of Termination.     (d)   Termination Following a Change in
Control. In the event you terminate your employment with the Company for Good
Reason following a Change in Control, or the Company terminates your employment
other than for Cause following a Change in Control, any RSUs that remain
unvested as of your Date of Termination shall vest as set forth in the Plan.    
(e)   Other Termination. If your employment with the Company terminates for any
reason other than as set forth in subparagraphs (a), (b), (c), or (d) above,
including without limitation any voluntary termination of employment or an
involuntary termination for Cause, no further vesting will occur and you will
immediately forfeit all of your rights in any RSUs that remain unvested as of
your Date of Termination.

5.   Non-Solicitation/Confidential Information. In partial consideration for the
RSUs granted to you hereunder, you agree that you shall not, during the term of
your employment by the Company and for 12 months after termination of your
employment, regardless of the reason for the termination, either directly or
indirectly, solicit, take away or attempt to solicit or take away any other
employee of the Company, either for your own purpose or for any other person or
entity. You further agree that you shall not, during the term of your employment
by the Company or at any time thereafter, use or disclose the Confidential
Information (as defined below) except as directed by, and in furtherance of the
business purposes of, the Company. You acknowledge that the breach or threatened
breach of this Paragraph 5 will result in irreparable injury to the Company for
which there is no adequate remedy at law because, among other things, it is not
readily susceptible of proof as to the monetary damages that would result to the
Company. You consent to the issuance of any restraining order or preliminary
restraining order or injunction with respect to any conduct by you that is
directly or indirectly a breach or threatened breach of this Paragraph 5. Any
breach by you of the provisions of this Paragraph 5 will, at the option of the
Company and in addition to all other rights and remedies available to the
Company at law, in

2



--------------------------------------------------------------------------------



 



    equity or under this Agreement, result in the immediate forfeiture of all of
your rights in any RSUs that remain unvested as of the date of such breach.    
  “Confidential Information” as used herein shall mean technical or business
information not readily available to the public or generally known in the trade,
including but not limited to inventions; ideas; improvements; discoveries;
developments; formulations; ingredients; recipes; specifications; designs;
standards; financial data; sales, marketing and distribution plans, techniques
and strategies; customer and supplier information; equipment; mechanisms;
manufacturing plans; processing and packaging techniques; trade secrets and
other confidential information, knowledge, data and know-how of the Company,
whether or not they originated with you, or represent information which the
Company received from third parties under an obligation of confidentiality.   6.
  Dividend Equivalents. An amount equal to the dividends payable on the shares
of Common Stock represented by your unvested RSUs will be accrued as of each
quarterly period dividend payment record date and will be credited to you and
distributed upon vesting of such RSUs, subject to forfeiture of unvested RSUs
and undistributed cash dividend equivalents accrued on such unvested RSUs,
subject to forfeiture in the event of voluntary termination of employment or
involuntary termination of employment for Cause prior to vesting. These payments
will be calculated based upon the number of such vesting RSUs that were credited
to your account as of each quarterly period dividend record date prior to
vesting. These payments will be reported as income to the applicable taxing
authorities, and federal, state, local and/or foreign income and/or any
employment taxes will be withheld from such payments as and to the extent
required by applicable law.   7.   Distribution. All RSU distributions will be
made in the form of actual shares of Common Stock and will be distributed to you
as soon as administratively practical after one of the following dates (each, a
“Distribution Date”):

  (a)   Default Distribution Date. Shares of Common Stock representing your RSUs
will be distributed to you on the date the RSUs vest, or, if such date is not a
business day, on the next business day, unless the Distribution Date is
automatically deferred as provided in subparagraph (b) below.     (b)  
Separation of Service of Specified Employee. If your distribution is on account
of your “separation from service” as defined in Internal Revenue Code (“IRC”)
section 409A and the regulations thereunder, and if you are a “specified
employee,” as defined in IRC section 409A(a)(2)(B)(i) on your Distribution Date,
and your distribution constitutes the “deferral of compensation” as defined in
IRC section 409A and the regulations thereunder, your distribution will be
automatically deferred until the date that is six (6) months after your
“separation from service,” regardless of your Default Distribution Date.

3



--------------------------------------------------------------------------------



 



    Subject to Paragraph 7(b), certificates representing the distributed shares
of Common Stock will be delivered to the firm maintaining your account as soon
as practicable after a Distribution Date occurs. Notwithstanding the foregoing,
and subject to Paragraph 7(b), all vested RSUs will be distributed to you at the
close of business on the day following the last day of your employment with the
Company, or as soon as administratively practicable thereafter, if you terminate
employment with the Company for any reason. Notwithstanding the foregoing, RSU
distributions will be made at a date other than as described above to the extent
necessary to comply with the requirements of IRC section 409A.

8.   Impact on Benefits. Your RSU Award will not be included as compensation for
the year of the grant for purposes of the H.J. Heinz Company Supplemental
Executive Retirement Plan (as amended and restated effective September 1, 2007),
the H.J. Heinz Company Employees Retirement and Savings Excess Plan (as amended
and restated effective January 1, 2005), and/or any other plan of the Company,
regardless of whether or not the RSUs subsequently vest.   9.   Tax Withholding.
On the Distribution Date, the Company will withhold a number of shares of Common
Stock that is equal, based on the Fair Market Value of the Common Stock on the
Distribution Date, to the amount of the federal, state, local, and/or foreign
income and/or employment taxes required to be collected or withheld with respect
to the distribution, or make arrangements satisfactory to the Company for the
collection thereof; provided however, that after you have achieved retirement
eligibility under the provisions of any formal retirement plan of the Company or
Subsidiary, you will be required to remit to the Company a cash amount to
satisfy Federal Insurance Contributions Act taxes on all unvested RSUs.   10.  
Non-Transferability. Your RSUs may not be sold, transferred, pledged, assigned
or otherwise encumbered except by will or the laws of descent and distribution.
You may also designate a beneficiary(ies) in the event that you die before a
Distribution Date occurs, who shall succeed to all your rights and obligations
under this Agreement and the Plan. If you do not designate a beneficiary, your
RSUs will pass to the person or persons entitled to receive them under your
will. If you shall have failed to make a testamentary disposition of your RSUs
in your will or shall have died intestate, your RSUs will pass to the legal
representative or representatives of your estate.   11.   Employment At-Will.
You acknowledge and agree that nothing in this Agreement or the Plan shall
confer upon you any right with respect to future awards or continuation of your
employment, nor shall it constitute an employment agreement or interfere in any
way with your right or the right of Company to terminate your employment at any
time, with or without cause, and with or without notice.

4



--------------------------------------------------------------------------------



 



12.   Collection and Use of Personal Data. You consent to the collection, use,
and processing of personal data (including name, home address and telephone
number, identification number and number of RSUs held on your behalf) by the
Company or a third party engaged by the Company for the purpose of implementing,
administering and managing the Plan and any other stock option or stock
incentive plans of the Company (the “Plans”). You further consent to the release
of personal data (a) to such a third party administrator, which, at the option
of the Company, may be designated as the exclusive broker in connection with the
Plans, or (b) to any Subsidiary of the Company, wherever located. You hereby
waive any data privacy rights with respect to such data to the extent that
receipt, possession, use, retention, or transfer of the data is authorized
hereunder.   13.   Future Awards. The Plan is discretionary in nature and the
Company may modify, cancel or terminate it at any time without prior notice in
accordance with the terms of the Plan. While RSUs or other awards may be granted
under the Plan on one or more occasions or even on a regular schedule, each
grant is a one time event, is not an entitlement to an award of RSUs in the
future, and does not create any contractual or other right to receive an award
of RSUs, compensation or benefits in lieu of RSUs or any other compensation or
benefits in the future.   14.   Compliance with Stock Ownership Guidelines. All
RSUs granted to you under this Agreement shall be counted as shares of Common
Stock that are owned by you for purposes of satisfying the minimum share
requirements under the Company’s Stock Ownership Guidelines (“SOG”).
Notwithstanding the foregoing, you acknowledge and agree that, with the
exception of the number of shares of Common Stock withheld to satisfy income tax
withholding requirements pursuant to Paragraph 9 above, 75% of the shares of
Common Stock represented by the RSUs granted to you hereunder cannot be sold or
otherwise transferred, even after the Distribution Date, unless and until you
have met the Company’s SOG’s minimum share ownership requirements. The
Management Development & Compensation Committee may not approve additional RSU
awards to you unless you are in compliance with the terms of this Paragraph 14
and the applicable SOG requirements.   15.   Governing Law. This Agreement shall
be governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to its choice of law provisions.   16.   Internal
Revenue Code Section 409A. Unless a deferral election satisfying the
requirements of IRC section 409A is offered with respect to this award and the
distribution of this award is deferred by reason of a deferral election by you,
or unless you have achieved retirement eligibility under the provisions of any
formal retirement plan of the Company or Subsidiary, it is intended that this
award shall not constitute the “deferral of compensation” within the meaning of
IRC section 409A and, as a result, shall not be subject to the requirements of
IRC section 409A. The Plan, and this award Agreement, are to be interpreted in a
manner

5



--------------------------------------------------------------------------------



 



    consistent with this intention. Absent a deferral election, or unless you
have achieved retirement eligibility under the provisions of any formal
retirement plan of the Company or Subsidiary, and notwithstanding any other
provision in the Plan, a new award may not be issued if such award would be
subject to IRC section 409A at the time of grant, and an existing award may not
be modified in a manner that would cause such award to become subject to IRC
section 409A at the time of such modification.

This RSU Award is subject to your on-line acceptance of the terms and conditions
of this Agreement through the Fidelity website.

            H. J. HEINZ COMPANY
      By:   /s/ William R. Johnson         William R. Johnson        Chairman of
the Board, President and
Chief Executive Officer     

       
Accepted:
     
 
     
Date:
     

6